Order filed March 25, 2022




                                        In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-22-00053-CV
                                   __________

       IN RE SENTRY INSURANCE A MUTUAL COMPANY


                          Original Mandamus Proceeding


                                      ORDER
      Relator, Sentry Insurance a Mutual Company, has filed in this court an
opposed motion to stay in conjunction with an original mandamus proceeding.
These matters relate to an order entered on January 18, 2022, by the 32nd District
Court of Nolan County in Cause No. DO-92-17178. In the order, the Honorable
Glen Harrison denied Relator’s motion for partial summary judgment—a motion in
which Relator sought dismissal of certain claims filed against Relator by the real
party in interest, Donald Bristow.
      According to Relator, the underlying case is set for pretrial on April 4, 2022,
and trial on April 26, 2022. Relator asserts that a stay of those trial court proceedings
is necessary to protect Relator’s right to counsel; Relator contends that its counsel
of record will have to withdraw if this court does not grant mandamus relief prior to
the hearings scheduled in the trial court. Pursuant to TEX. R. APP. P. 52.10(b), this
court grants Relator’s motion to stay and hereby orders that all actions and
proceedings in the cause below be temporarily stayed pending further order of this
court or final disposition of this mandamus proceeding.


                                                    PER CURIAM


March 25, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2